Citation Nr: 0303188	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  96-22 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for joint pain and swelling 
as a chronic disability resulting from an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from January 1982 to May 
1993.  He served in the Southwest Asia theater of operations 
during the Persian Gulf War.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for joint pain and swelling as a 
chronic disability resulting from an undiagnosed illness.

In August 1998, August 1999, and September 2001, the Board 
remanded the case to the RO for the development of additional 
relevant evidence.  The RO has taken actions in response to 
the Board's instructions on remand, and has returned the case 
to the Board for adjudication.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Objective signs of joint pain and swelling, not 
attributed to any clinical diagnosis, were first manifested 
in 1992.

3.  The manifestations of the veteran's joint pain and 
swelling, with some limitation of motion, are consistent with 
a disability rating of 10 percent or more.



CONCLUSION OF LAW

Joint pain and swelling as a chronic disability resulting 
from an undiagnosed illness was incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The veteran's claims file contains statements from 
the veteran, service medical records, private medical 
records, and the reports of several VA medical examinations.  
The veteran had a hearing at the RO in September 1996.  The 
veteran has not reported the existence of any relevant 
evidence that is not associated with the claims file.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with rating decisions 
dated in March 1995, December 1996, and April 1997, a June 
1995 statement of the case (SOC), supplemental statements of 
the case (SSOCs) dated in July 1997 and April 2001, and the 
Board's August 1998, August 1999, and September 2001 remands.  
These documents together relate the law and regulations that 
govern the veteran's claim.  These documents list the 
evidence considered and the reasons for the determinations 
made regarding that claim.  In a number of letters, most 
recently letters dated in March 2002 and May 2002, the RO 
informed the veteran and his representative of the type of 
evidence needed to support his claim, and indicated what the 
veteran should do toward obtaining such evidence, and what VA 
would do.

II.  Swelling and Pain of Joints

The veteran is seeking service connection for a disability 
manifested by pain and swelling in multiple joints.  He 
asserts that the symptoms began during service and have 
continued through the present.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For 
service members who served in the Southwest Asia theater of 
operations during the Persian Gulf War, and who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected, provided that the disability became 
manifest during active service in the Southwest Asia theater 
of operations, or became manifest to a degree of 10 percent 
disabling or more not later than December 31, 2006; and 
provided that the disability cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

For purposes of 38 C.F.R. § 3.317, the signs or symptoms that 
may be manifestations of undiagnosed illness include, but are 
not limited to: (1) fatigue, (2) signs or symptoms involving 
skin, (3) headache, (4) muscle pain, (5) joint pain, 
(6) neurological signs or symptoms, (7) neuropsychological 
signs or symptoms, (8) signs or symptoms involving the 
respiratory system (upper or lower), (9) sleep disturbances, 
(10) gastrointestinal signs or symptoms, (11) cardiovascular 
signs or symptoms, (12) abnormal weight loss, or (13) 
menstrual disorders.  38 C.F.R. § 3.317(b).

The veteran's service medical records show short term 
treatment for a number of joint injuries such as ankle 
strains.  He received physical therapy for low back strain in 
1988.  The veteran has reported that he served in Saudi 
Arabia, Iraq, and Kuwait from December 1990 to May 1991.  
From August 1992 through the end of his service, the veteran 
was seen for chronic, severe headaches.  He also reported 
diffuse and general myalgias, affecting his arms, trunk, 
hips, arms, hands, hips, and legs.  He reported recurrent 
swelling in his left hand.  Physicians described the joint 
symptoms as being of unknown etiology.

On VA examination in January 1994, the veteran reported pain 
in his shoulders, elbows, hands, and knees.  X-rays of the 
joints were normal, and the joints had normal ranges of 
motion.  Neurological examination revealed numbness in the 
left hand.  The examiner's impression was arthralgia of the 
shoulders, elbows, hands, and knees, with etiology not known.

Notes of treatment of the veteran in 1993 to 1995 by his 
private primary care physician, Simmon Lee Wilcox, M.D., show 
ongoing treatment for headaches, with some notations of pain 
in the left arm, swelling and decreased sensation in the left 
hand, and right hip pain.  The results of electromyography 
performed in June 1994 were within normal limits for the left 
upper extremity, and showed minimal prolongation of the 
palmar latency for the median nerve in the right upper 
extremity.

In his September 1996 hearing at the RO, the veteran reported 
recurrent swelling in his left hand, and sometimes his elbows 
and knees.  He stated that the joints were sometimes hard to 
move when they were swollen.  He stated that the joint 
swelling occurred about twice a week, and went away by itself 
without medication.

On VA examination in September 2000, the examiner reported 
pain in his left shoulder, left wrist, left hand, and right 
knee.  He reported swelling in his left wrist and hand.  He 
stated that he was unable to move his left arm and hand 
because any movement aggravated the pain.  He reported that 
the symptoms flared up intermittently, two to three times per 
week.  He stated that the symptoms had begun about one year 
after his service in the Persian Gulf.  

Examination revealed mottling of the left arm, with pain to 
gentle touch, described as hyperesthesia.  The ranges of 
motion of left upper extremity joints were to 150 degrees of 
flexion and 150 degrees of abduction of the shoulder, and 
full range of motion of the elbow, the wrist and the finger 
joints.  Strength testing was guarded and limited secondary 
to pain.  The veteran reported significant pain in the left 
wrist with attempting to grip with his left hand.  Sensation 
testing revealed subjective numbness in the left hand.  The 
right knee had a full range of motion, with no palpable 
swelling.  The examiner indicated that there was possible 
reflex sympathetic dystrophy in the left upper extremity, and 
possible early arthritis in the right knee.

The veteran's joint symptoms were first reported his service, 
after his duty in Southwest Asia.  While possible diagnoses 
in some joints have been offered, the symptoms have not been 
clearly attributed to any known clinical diagnosis.  They are 
manifested by objective indications of chronic disability 
manifested by specific symptoms, namely joint pain and 
limitation of motion.  Under the VA rating schedule, 
manifestations of joint pain and some limitation of motion 
warrant a disability rating of at least 10 percent when 
occurring with conditions such as myositis, bursitis, or 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5019, 5021 (2002).  As the veteran's joint symptoms have 
became manifest to a degree of 10 percent disabling or more 
not later than December 31, 2006, those symptoms meet the 
criteria for service connection for an undiagnosed illness 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.


ORDER

Entitlement to service connection for joint pain and swelling 
as a chronic disability resulting from an undiagnosed illness 
is granted.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

